Citation Nr: 0023986	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-38 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by stress.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 3, to July 26, 
1986, from February 4 to June 30, 1991 and from July 21 to 
December 16, 1991 in support of Operation Desert Shield/Storm 
when he had 4 months and 9 days of "Foreign Service."  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
RO in Cleveland, Ohio.  The veteran has since relocated to 
South Carolina, and his file is maintained at the RO in 
Columbia, South Carolina.  

The Board has remanded this case on three prior occasions, 
most recently in February 1999.  



FINDING OF FACT

The medical evidence does not show that the veteran currently 
suffers from an acquired psychiatric disability manifested by 
stress that is related to service.  



CONCLUSION OF LAW

The veteran is not shown to have acquired psychiatric 
disability due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  With chronic disease shown as such in service 
(or within the presumptive period under § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of rendering medical conclusions; 
therefore, his assertions regarding any questions of medical 
diagnosis and causation cannot be probative in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the Board will review the complete record in order to 
determine if the veteran's assertions are supported by the 
records.  

The veteran claims that he is suffering from a psychiatric 
disability manifested by stress.  A medical document dated on 
November 28, 1991 noted that the veteran had complaints of 
having trouble sleeping and of being "very stressed out."  

An individual sick slip from November 28, 1991 also indicated 
that the veteran had complained of migraine headaches.  The 
examiner recommended that the veteran see the chaplain from 
stress management techniques.  

The post-service medical records show that the veteran was 
treated beginning in September 1995 at a VA facility for 
complaints of difficulty sleeping, stress, anger, headaches 
and depression.  The VA mental health professional noted that 
the veteran had no past psychiatric history "until [the] 
Gulf War prompted symptoms."  

The veteran was afforded a VA psychiatric examination in July 
1999 to determine whether he was suffering from a current 
disability manifested by stress which was incurred in or 
aggravated by service.

The veteran complained of being "stressed out" ever since 
he got back from the Gulf War.  The examiner pointed out that 
the veteran was very vague with regard to many historical 
details and in answering questions from the mental status 
examination.  The examiner pointed out that, when the veteran 
come into he office for the examination, he appeared calm and 
that, when he learned that the examiner was the evaluating 
psychiatrist, he seemed to change his behavior from a calmer 
to a more anxious state.  The veteran was vague and dramatic, 
as he complained that every since the Gulf War he had worried 
about dying.  The veteran did not point to any particular 
stressors from the Gulf War.  When asked specific questions, 
the veteran was frequently evasive and vague.  The veteran 
said he was nervous all the time.  He stated that he slept 
from about 1:00 am to 9:00 am and did not wake up and was not 
sure if he dreamed.  The veteran indicated that he was in a 
psychiatric hospital after service, but could not remember 
exactly when.  The veteran apparently took his medication 
sporadically and had not seen a psychiatrist for over a year 
prior to the examination.  The veteran could not name his 
medication, stating that he took one medication to help him 
sleep and another that he thought was an antidepressant.  The 
veteran was married and had not worked in over a year.  The 
veteran indicated that at times he worried about terrorists.  

The VA mental status examination indicated that the veteran 
tended to speak rapidly.  The veteran was dramatic and vague.  
The examiner did not get the sense that the veteran's 
descriptions made logical sense at times.  The veteran denied 
psychotic symptoms such as hearing voices or seeing visions, 
although he said that sometimes he saw shadows out of the 
corner of his eye.  He seemed to want to answer yes to almost 
all of the questions in some qualified way.  The veteran 
denied suicidal ideation.  He was oriented to the month and 
the year, but stated the day was 12th , when it was the 15th .  
He was not sure whether it was Thursday or Friday.  

The recorded impression was that of no diagnosis.  GAF score 
was listed as being 75.  The examiner noted that the 
veteran's presentations and complaints did not make much 
sense.  The examiner noted that he could not identify any 
particular stressor.  His complex of symptoms seemed unusual.  
His presentation was unusual.  

The VA examiner indicated that he was unable to diagnose any 
particular DSM IV diagnosis.  The veteran did not appear to 
have post-traumatic stress disorder.  There did not appear to 
be a coherent stressor that occurred while the veteran was in 
the service.  

The veteran's service medical records show that the veteran 
was treated with complaints of stress in November 1991; 
however, the medical evidence of record does not serve to 
establish that he currently suffers from an acquired 
psychiatric disability due to stress or other disease or 
injury which was incurred in or aggravated by service.  The 
veteran also has presented no competent evidence to support 
his assertions that he has current disability related to 
stress experienced in service.  

Accordingly, based on its review of the entire evidentiary 
record, the Board concludes that service connection for an 
acquired psychiatric disability manifested by stress is not 
warranted.  



ORDER

Service connection for a disability manifested by stress is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

